IN THE SUPREME COURT OF THE STATE OF KANSAS

                                  Bar Docket No. 10185

                          In the Matter of DON CHARLES BALL,
                                       Respondent.

                               ORDER OF DISBARMENT


       In a letter signed March 18, 2021, addressed to the Clerk of the Appellate Courts,
respondent Don Charles Ball, an attorney admitted to practice law in the state of Kansas,
voluntarily surrendered his license to practice law in Kansas pursuant to Supreme Court
Rule 230 (2021 Kan. S. Ct. R. 284).


       At the time of this voluntary surrender, the respondent's license to practice law had
been temporarily suspended since July 1, 2013, pending the outcome of disciplinary
proceedings on 19 disciplinary complaints regarding the respondent's misconduct that
were pending with the Disciplinary Administrator. These complaints alleged violations of
Kansas Rules of Professional Conduct 1.4 (2021 Kan. S. Ct. R. 326) (communication),
1.8 (2021 Kan. S. Ct. R. 345) (conflict of interest), 1.15 (2021 Kan. S. Ct. R. 366)
(safekeeping property), 1.16 (2021 Kan. S. Ct. R. 372) (declining and terminating
representation), 3.2 (2021 Kan. S. Ct. R. 384) (expediting litigation), 3.3 (2021 Kan. S.
Ct. R. 385) (candor toward the tribunal), 4.1 (2021 Kan. S. Ct. R. 397) (truthfulness in
statements to others), 5.5 (2021 Kan. S. Ct. R. 406) (unauthorized practice of law:
multijurisdictional practice of law), 8.1 (2021 Kan. S. Ct. R. 424) (bar admissions), 8.4
(2021 Kan. S. Ct. R. 427) (misconduct), and Rule 210 (2021 Kan. S. Ct. R. 259) (duty to
assist; duty to respond; duty to report). The respondent's misconduct in one case resulted
in his conviction of mistreatment of a dependent adult, in violation of K.S.A. 2012 Supp.
21-5417(a)(2) and (b)(2)(D), a level 5 person felony and giving a worthless check, in
violation of K.S.A. 2012 Supp. 21-5821(b)(1)(A), a level 7, non-person felony.


                                             1
        This court finds that the voluntary surrender of the respondent's license to practice
law should be accepted and that he should be disbarred.


        IT IS THEREFORE ORDERED that Don Charles Ball is disbarred from the practice of
law in Kansas, and his license and privilege to practice law are revoked.


        IT IS FURTHER ORDERED that the Office of Judicial Administration strike the name
of Don Charles Ball from the roll of attorneys licensed to practice law in Kansas effective
the date of this order.


        IT IS FURTHER ORDERED that any pending board proceedings or case terminates
effective the date of this order, but the Disciplinary Administrator may direct an
investigator to complete a pending investigation to preserve evidence.


        IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent must
comply with the notice requirements of Supreme Court Rule 231 (2021 Kan. S. Ct. R.
286).


        Dated this 14th day of April 2021.




                                              2